DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it improperly has a title “Apparatus for Automatically Opening and Closing Trunk Lid”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Phrase “an actuator having a first end configured to be coupled to a vehicle body” in claim 1, Line 3; claim 9, line 3 and claim 15, line 5 is considered to be indefinite. The actuator 110 in paragraph #42 is disclosed as being coupled to the hinge arm not the vehicle.  As seen in figures 6-13 the actuator 110 rotates with the hinge arm and pushes off the vehicle as shown  in figure 8.
In claim 5 line 2, the phrase “to one end of the rotating part” is considered to be indefinite.  It is unclear if this the same said “first end” of the rotating part as recited in claim 2, line 2 or another different end of the rotating part (see “second end” in claim 4).  Similarly, see “to one end of the rotating part”  in claim 17.
    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sik KR 101106465.
Sik discloses a vehicle having a motorized trunk operator for automatically opening and closing a trunk lid comprising: 


(claim 1) an actuator (20) having a first end configured to be coupled (see figure 7 wherein the actuator is fixed to a vehicle body via an unnumbered cantilevered beam; mounting bracket 10 is described in the attached machine translation as being fixed to the vehicle body)  and a second end configured to be coupled (via shaft 33, arm 32 and link 62) to a hinge arm (6) coupled to the trunk lid; a closing trigger link (66) having a first end rotatably (at 64) coupled to the actuator; an opening trigger link (8) rotatably coupled to the closing trigger link (see figure 7 wherein link 8 is coupled to closing link 66); a spring assembling pin having a first end coupled to the closing trigger link and the opening trigger link (it is inherent that opening link 8 must be connected to the hinge arm 6 via link 66 via a shaft pin to allow for relative rotation between link 8 and the hinge 6 during opening and closing, see different angle of orientation between link 8 and hinge arm 6 in figures 7 and 8) other link ; and a spring (element 8 is described in the machine translation as being either a gas spring or coil spring)  having a first end coupled to a second end of the spring assembling pin and a second end configured to be coupled to the vehicle body or a panel to be mounted on the vehicle body (the opposite end of the ling spring 8, shown as a free end in figures 7 & 8, is couple to the vehicle). 

Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9 -20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Im (US 2022/0098908), Koller (DE 102017006125) and Kim US 2020/0141164 are cited for its actuator being mounted on the  truck hinge. Kato (US 2018/0086185) is cited for its linkage mechanism.  Krueger (DE 2006058138) is cited for its spring mounted to  motor 10 link 22 and hinge 4.  Young (KR 20070025707) is cited for its push-off opening link 5.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612